This is a petition for the removal of the guardian of a mentally ill person. A decree was entered dismissing the petition. The petitioners appealed from this decree. The probate judge in his “Report of Material Facts” stated that “The ward is a hopeless idiot from birth. She is now about fifty-nine years of age . . . [and is the] beneficiary under an inter-vivas trust in which the Second Bank-State Street Trust Company is trustee. The guardian never handled any money and never charged any fee. . . . [The ward] is in a private home . . . [and] is receiving the best of care.” After the filing of the report the petitioners filed a request for further findings and that a “paragraph be deleted from the report.” The judge refused to make most of the requested findings and refused to delete the paragraph. The petitioners also appealed from the refusal to make all the requested findings and the refusal to delete the paragraph. There was no error. It is perfectly clear that the guardian is a suitable person and that there is no basis for his removal.

Decree affirmed with costs.